EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
Claims 1-3 are hereby allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 in particular, the prior art of record fails to teach or fairly suggest a tape printing apparatus comprising a half cutter and lid having all of the structure as recited, in combination with and particularly including, a lid that opens and closes a cutter mounting portion on which the half cutter is mounted, wherein the lid is provided with a lid-side receiving support portion that supports at least one of an end on the first side of the receiving portion and an end on the first side of a support portion that supports the receiving portion pressed by the movable portion when the lid is closed.  
Note that the language in the last paragraph of claim 1 in the format of “at least one of A and B” has been interpreted in accordance with the PTAB decision Ex Parte Jung (2016-008290 (PTAB Mar 22, 2017)) and the Fed Circuit holding in SuperGuide Corp. v. DirecTV Enters., Inc., 358 F. 3d 870 (Fed. Cir. 2004) as the conjunctive (i.e., at least one of A and at least one of B).  Thus, the claim language has been interpreted as reciting that the lid is provided with a lid-side receiving support portion that supports (1) at least one of an end of the first side of the receiving portion and (2) at least one of an end on the first side of a support portion that supports the receiving portion pressed by the movable portion when the lid is closed.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kosuge (US 2011/0158732 A1) teaches a tape printing apparatus including a half cutter and a lid mechanism that has similarities to the claimed subject matter that is readily apparent.  However, note that Kosuge does not teach or fairly suggest the tape printing apparatus including the lid provided with the lid-side receiving portion that supports the half cutter receiving portion as specifically recited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571)272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
August 22, 2022